


EXHIBIT (10)(n)

 

SUMMARY OF THE EMPIRE DISTRICT ELECTRIC COMPANY

ANNUAL INCENTIVE PLAN

 

Our annual incentive plan is the short-term component of our incentive
compensation package. Under this individualized annual plan, each executive
officer can earn additional cash compensation based on performance measured
against short-term tactical goals that lend support to our long-term vision,
goals and strategies. The plan is comprised of: a) a set of corporate
performance metrics and corresponding performance measures that are common to
each executive, b) a set of operational metrics and corresponding performance
measures relevant to each executive’s area, and c) a subjective performance
metric based upon leadership, engagement of workforce, accountability, and
overall job performance.  Each metric is developed from the broad corporate
goals and business strategies at the beginning of the calendar year. One or more
performance measures are developed for each metric. Each performance measure is
assigned a percentage weighting. The weightings of each performance measure sum
up to 100%. While corporate goals and business strategies have a long-term,
multi-year perspective, the metrics developed from them are short-term in
perspective, focusing on the operating conditions and circumstances of a
particular year. Each executive officer provides the President and CEO a set of
proposed operational metrics and performance measures for each new calendar
year. The President and CEO evaluates the proposed operational metrics and
performance measures and makes any necessary modifications. The President and
CEO presents the proposed annual metrics and performance measures for himself
and all other executive officers to the Compensation Committee each new calendar
year. The Compensation Committee reviews his recommendations for consistency,
measurability, and equity relative to individual responsibilities and, together
with their assessment of near-term Company objectives, makes any necessary
adjustments to individual annual incentive plans before approving.

 

Once metrics, performance measures and weightings are determined, total target
Annual Cash Incentive amounts are calculated for each executive officer with
consideration given to our total cash compensation philosophy.

 

Performance levels above and below the target level of performance are also
determined for each performance measure. A threshold level of performance
indicates a minimum (below target) level of expected performance. A maximum
level of performance indicates a higher (above target) level of expected
performance. Greater incentive compensation is payable if the maximum level of
performance is achieved. An incentive compensation award at the threshold level
of performance is equal to 50% of the target level award. At the maximum level
of performance, the incentive compensation award is equal to 150% of the target
level award. When performance levels are between the threshold and maximum
performance levels, the amount of incentive compensation award is interpolated.
If an executive does not perform at least at a threshold level of performance
with regard to any particular individual performance measure, no incentive
compensation is awarded with respect to that performance measure.

 

Each executive officer’s performance against his or her individual annual
incentive plan is reviewed by the President and CEO with the Compensation
Committee following the conclusion of the calendar year. The President and CEO
recommends incentive payments reflective of performance against each executive
officer’s individual annual incentive plan during the calendar year. The
Compensation Committee considers his recommendations, makes any appropriate
adjustments and determines the amount of annual cash incentive earned by each
executive. The Compensation Committee independently appraises the performance of
the President and CEO, and determines his incentive award accordingly.

 

--------------------------------------------------------------------------------
